ADVISORY ACTION

Response to Arguments
Applicant's arguments filed May 3, 2022 have been fully considered but they are not persuasive because:
A)  Applicant argues that the Final Office action does not address the issue of why one skill in the art would have selected Nishiguchi’s teaching over many other available sources and concentrations of bis(dimethylaminoethyl)ether in dipropylene glycol.  However, in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," Id. at 415, 82 USPQ2d at 1395.  “In United States v. Adams, the Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id. (2) (see also MPEP 2141).
In the instant case, the instantly claimed composition is already known in the prior art (Example 1 of Krupa) except for the blowing catalyst used is not specified.  However, the general disclosure of Krupa names only bis(dimethylaminoethyl)ether in dipropylene glycol as an exemplary species of blowing catalyst (Paragraph 0034).  Additionally, secondary reference Nishiguchi et al. teaches TOYOCAT® ET – a 70 mass% solution of bis(dimethylaminoethyl)ether in dipropylene glycol – is known in the field as a commercially available, and thus readily obtained, form of this catalyst composition.  The outstanding rejection then corresponds to the above referenced situation in which the structure/composition known in the prior art is altered by the mere substitution of one element (the unspecified blowing catalyst which could possibly be bis(dimethylaminoethyl)ether in dipropylene glycol) for another known in the field (TOYOCAT® ET)  There also does not appear to be any objective evidence on record that this substitution would do more than yield a predictable result.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  
B) Applicant argues that Example 1 of Krupa et al. employs an additional tertiary amine compound (Catalyst B) which would be expected to provide an unknown additional amount of catalytic nitrogen sites.  
However, the Office maintains that the discussion of Claim 1 being an open claim is highly relevant when considering the prior art.  Claim 1 sets forth a storage stable polyol premix composition “comprising” the recited ingredients and does not exclude the presence of other unnamed ingredients, including additional amine catalysts. 
Claim 1 further sets forth “greater than 2 to 5.5 equivalents of carboxylic acid are employed per equivalent of catalytic nitrogen sites of the amine catalyst” [emphasis added].  The claim is thus correlating the equivalents of carboxylic acid relative to an equivalent of catalytic nitrogen sites of the recited amine catalyst.  In the outstanding rejection, Catalyst A is considered to correspond to the instantly claimed “an amine catalyst”.   Therefore, the amount of equivalents of carboxylic acid (formic acid) has been calculated relative to Catalyst A.
This is in contrast to applicant’s reading of the claim which appears to correlate the equivalents of carboxylic acid relative to an equivalent of catalytic nitrogen sites of all amine catalysts present in the composition.  This is not a required feature of the instant claims.  However, the Office does agree that, were Claim 1 amended in such a manner, the equivalents of carboxylic acid could no longer be calculated relative to Catalyst A alone.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764